Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
3.	Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The examiner has reviewed the specification and has not found clear support for the amended language within claims 1 and 8, wherein it is claimed that blocking of the isocyanate occurs at a temperature less than a dissociation temperature.  Applicants are required to explain how the language is supported within the specification for the full scope of the claims.  
4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Firstly, with respect to claims 1 and 8, the reference to “a dissociation temperature”, without more renders the claims indefinite, because it is not clear to what the dissociation temperature refers.  If applicants are referring to the dissociation temperature to unblock the isocyanate group, which has been blocked by the ammonia, then it should be so claimed.
	Secondly, with respect to claims 2 and 10, the language, “the dissociation temperature of the thermally dissociative blocking agent”, lacks antecedent basis from claims 1 and 8, respectively.  This issue is related to the lack of clarity with respect to the dissociation temperature of claims 1 and 8, set forth above. 
	Thirdly, with respect to claim 7, though applicants have amended claim 7 to specify a process, it is not seen that the clamed process sets forth any definitive process step; a process of using or utilizing without clearly specifying a clear operational step fails to recite a definite process.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehfuss et al. (‘444).
	Rehfuss et al. disclose the reaction of ammonia with an isocyanate functional compound to convert the isocyanate groups to urea functional groups.  See column 1, 
7.	Applicants’ amendment and response have been considered; however, to the extent that claim 7 can be understood in light of the 35 USC 112(b) issue set forth above, the position is taken that claim 7 merely sets for a process for reacting a polyisocyanate with ammonia.  It is not seen to be material to the issues at hand that applicants use “blocking” language; the fact remains that the claim sets forth a reaction between isocyanate groups and ammonia, which is disclosed by the prior art. 
8.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 2003/0225207 A1).
	Ma discloses the reaction of ammonia with an isocyanate functional compound.  See paragraphs [0023] and [0029].  In view of the disclosure within paragraph [0029], wherein it is stated that the remaining NCO groups are reacted, one would have immediately envisaged a ratio of ammonia to NCO groups of 1:1, which meets the claim.  
9.	Applicants’ amendment and response have been considered; however, to the extent that claim 7 can be understood in light of the 35 USC 112(b) issue set forth above, the position is taken that claim 7 merely sets for a process for reacting a polyisocyanate with ammonia.  It is not seen to be material to the issues at hand that applicants use “blocking” language; the fact remains that the claim sets forth a reaction between isocyanate groups and ammonia, which is disclosed by the prior art. 


10.	Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patton, Jr. et al. (‘167).
	Patton, Jr. et al. disclose the reaction of ammonia with an isocyanate functional compound.  See column 2.  In view of the disclosure that the free isocyanate groups are reacted with ammonia, one would have immediately envisaged a ratio of ammonia to NCO groups of 1:1, which meets the claim.  
11.	Applicants’ amendment and response have been considered; however, to the extent that claim 7 can be understood in light of the 35 USC 112(b) issue set forth above, the position is taken that claim 7 merely sets for a process for reacting a polyisocyanate with ammonia.  It is not seen to be material to the issues at hand that applicants use “blocking” language; the fact remains that the claim sets forth a reaction between isocyanate groups and ammonia, which is disclosed by the prior art. 
12.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2014/045620 A1 (US 2015/0284588 A1 being and English language equivalent).
	WO 2014/045620 A1 discloses blocked isocyanates produced by reacting isocyanates with ammonium compounds, such as ammonium carbonate, ammonium hydrogen carbonate, ammonium percarbonate, ammonium phosphate, ammonium hydrogen phosphate, and ammonium dihydrogen phosphate, wherein the ratio of blocking agent to isocyanate and dissociation temperatures meet those claimed.  Furthermore, the blocking reaction may be performed in an aqueous solution corresponding to that claimed.  See paragraphs [0032], [0035], [0036], [0037], [0046], and [0059]-[0062] within US 2015/0284588 A1.  Regarding claim 3, to the extent claimed, the urethane modification 3 (the examiner notes that the instant use of such claim language as “an ammonia” can reasonably be interpreted as encompassing compounds other than NH3); secondly, once in aqueous solution, ammonia radicals form, which is considered to meet the claimed “ammonia”.
13.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765